    1   ALDRIDGE PITE, LLP
        ecfcanb@aldridgepite.com
    2   4375 Jutland Drive, Suite 200
        P.O. Box 17933
    3   San Diego, CA 92177-0933
        Telephone: (858) 750-7600
    4   Facsimile: (619) 590-1385
    5   Attorneys for JPMorgan Chase Bank, National
        Association
    6

    7                              UNITED STATES BANKRUPTCY COURT
    8               NORTHERN DISTRICT OF CALIFORNIA - OAKLAND DIVISION
    9    In re                                              Case No. 19-41442
   10    JAVIER CORTEZ                                      Chapter 11
   11                    Debtor.                            JPMORGAN CHASE BANK,
                                                            NATIONAL ASSOCIATION'S
   12                                                       REQUEST FOR SPECIAL NOTICE
   13            TO ALL INTERESTED PARTIES:
   14            PLEASE TAKE NOTICE that the firm of ALDRIDGE PITE, LLP, attorneys for JPMorgan

   15 Chase Bank, National Association hereby requests special notice of all events relevant to the above-

   16 referenced bankruptcy and copies of all pleadings or documents filed in relation to the above-

   17 referenced bankruptcy, including all pleadings or notices under Federal Rules of Bankruptcy
   18 Procedure, Rule 2002, the commencement of any adversary proceedings, the filing of any requests

   19 for hearing, objections, and/or notices of motion, or any other auxiliary filings, as well as notice of

   20 all matters which must be noticed to creditors, creditors committees and parties-in-interest and other
   21 notices as required by the United States Bankruptcy Code and Rules and/or Local Rules of the

   22 above-referenced bankruptcy court.

   23            ALDRIDGE PITE, LLP, requests that for all notice purposes and for inclusion in the Master

   24 Mailing List in this case, the following address be used:

   25                                        ALDRIDGE PITE, LLP
                                           4375 Jutland Drive, Suite 200
   26                                            P.O. Box 17933
                                            San Diego, CA 92177-0933
   27

   28

                                                     -1-                                   CASE NO. 19-41442
                                         REQUEST FOR SPECIAL NOTICE




Case: 19-41442       Doc# 22       Filed: 07/05/19   Entered: 07/05/19 08:49:33          Page 1 of 3
    1          Neither this Request for Special Notice nor any subsequent appearance, pleading, claim,

    2 proof of claim, documents, suit, motion nor any other writing or conduct, shall constitute a waiver of
    3 the within party's:

    4          a.      Right to have any and all final orders in any and all non-core matters entered only

    5 after de novo review by a United States District Court Judge;
    6          b.      Right to receive service pursuant to Fed. R. Civ. P. 4 made applicable to the instant

    7 proceeding by Fed. R. Bankr. P. 7004, notwithstanding Aldridge Pite, LLP’s participation in the

    8 instant proceeding. This Request for Special Notice shall not operate as a confession and/or
    9 concession of jurisdiction. Moreover, the within party does not authorize Aldridge Pite, LLP, either

   10 expressly or impliedly through Aldridge Pite, LLP’s participation in the instant proceeding, to act as

   11 its agent for purposes of service under Fed. R. Bankr. P. 7004;
   12          c.      Right to trial by jury in any proceeding as to any and all matters so triable herein,

   13 whether or not the same be designated legal or private rights, or in any case, controversy or

   14 proceeding related hereto, notwithstanding the designation or not of such matters as "core
   15 proceedings" pursuant to 28 U.S.C. § 157(b)(2)(H), and whether such jury trial right is pursuant to

   16 statute or the United States Constitution;

   17          d.      Right to have the reference of this matter withdrawn by the United States District
   18 Court in any matter or proceeding subject to mandatory or discretionary withdrawal; and

   19          e.      Other rights, claims, actions, defenses, setoffs, recoupments or other matters to which

   20 this party is entitled under any agreements at law or in equity or under the United States Constitution.
   21                                                  ALDRIDGE PITE, LLP
   22

   23 Dated: July 3, 2019                              /s/ Christopher M. McDermott
                                                       Attorneys for JPMorgan Chase Bank, National
   24                                                  Association
   25

   26
   27

   28

                                                     -2-                                    CASE NO. 19-41442
                                         REQUEST FOR SPECIAL NOTICE




Case: 19-41442      Doc# 22      Filed: 07/05/19      Entered: 07/05/19 08:49:33         Page 2 of 3
                                        CERTIFICATE OF SERVICE
    1
               I hereby certify that a copy of the foregoing REQUEST FOR SPECIAL NOTICE was
    2
        served on July 5, 2019. Service was accomplished by the method and to the following as indicated:
    3
                            BY ELECTRONIC NOTICE OR FIRST CLASS MAIL
    4
                                                    DEBTOR
    5
                                                  Javier Cortez
    6                                           1817 Del Rio Dr.
                                               Lafayette, CA 94549
    7
                                           DEBTOR’S ATTORNEY
    8                                       (via electronic notice)
    9                                           Michael J. Yesk
                                         Law Offices of Michael J. Yesk
   10                                      1850 Gateway Blvd. #1080
                                            Concord, CA 94520-8470
   11                                         yesklaw@gmail.com
   12
               I declare under penalty of perjury that the foregoing is true and correct.
   13

   14 Dated: July 5, 2019                                     /s/Katherine Nesser
                                                              KATHERINE NESSER
   15

   16

   17
   18

   19

   20
   21

   22

   23
   24

   25

   26
   27

   28

                                                    -3-                                       CASE NO. 19-41442
                                        REQUEST FOR SPECIAL NOTICE




Case: 19-41442      Doc# 22     Filed: 07/05/19      Entered: 07/05/19 08:49:33             Page 3 of 3
